DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (WO 2018/159285) in view of Kobayashi et al. (JP 6376271 B1) or Cho et al. (US 2017/0002237).
Note: citations refer to the machine translation of WO ‘285 provided with this Office Action and 
the machine translation of JP ‘271 filed by Applicant on 2/26/2021.
Regarding claims 1 and 10:
Nishio discloses a surface protective film for a foldable display [abstract; 0001]. The film comprises a polyester film having a hard coat layer on at least one surface of the polyester film [0010; claim 4 which is unlabeled in the machine translation]. Although the reference states adhesives can be used to improve adhesion between the hard coat layers and the film, such layers are not required and the layers can be in direct contact with the film [0031-0033; 0046; 0071]. The polyester film has a thickness of 10-75 μm [0023].
Nishio teaches the surface protective film is adhered to a display via an adhesive layer [0016; 0072], but is silent with regard to an adhesive force as claimed.
One of ordinary skill in the art recognized adhesives could be selected for desired adhesive properties. For example, Kobayashi discloses laminates for flexible displays [abstract; 0001]. The laminate comprises an adhesive layer that adheres to a polyimide layer at 23°C and 50% relative humidity with an adhesive force of 0.005 to 5 N/25 mm (about 0.5 to 500 gf/inch) to provide desired adhesive properties [0041-0044].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the adhesive of Kobayashi as the adhesive of Nishio to provide an adhesive having desired adhesive properties as known in the art.
Alternatively, Cho discloses an adhesive film having good foldability that is useful for foldable displays [0003; 0005; 0017]. The adhesive can have a T-peel strength of about 400 gf/in or about 4,000 gf/in with respect to a corona-treated PET film at 25°C to provide a film having good adhesion and reliability [0100]. Although the adhesive force is measured using different conditions, the values span a large range that overlaps with the presently claimed range. Furthermore, the disclosure indicates such values were known to be desirable by those skilled in the art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the adhesive of Cho and further vary the adhesive strength thereof, including over values that result in adhesive values within the claimed range, to provide an adhesive having desired adhesive properties as known in the art.
Regarding claim 2:
Nishio discloses an example adhesive layer having a thickness of 25 μm [0072]. (Note the machine translation states “25 m” which omits the “μ”, but the original WO ‘285 discloses “25 μm”.)
Additionally, Kobayashi discloses its adhesive layer has a thickness of 5-50 μm to provide the desired adhesion, machinability, positioning, and handleability [0033]. Alternatively, Cho discloses its adhesive layer can have a thickness of 2 μm to 10 mm [0088].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of the adhesive, including over values within the claimed range, to provide the desired dimensions and other properties (adhesion, handleability, etc.) for a given end use.
Regarding claim 3:
Nishio teaches the polyester film comprises polyethylene terephthalate or polyethylene naphthalate [0019]. Nishio teaches alternative films made from polyimide, polycarbonate, a cycoolefin polymer, etc. can be used [0017].
Regarding claim 4:
Nishio is silent with regard to the identity of the adhesive. Kobayashi also discloses acrylic adhesives [0024]. Cho also discloses acrylic adhesives [0009].
Regarding claims 5 and 8
Nishio teaches the hard coat layer can have a thickness of 1-40 μm, preferably 3-15 μm [0047]. Example hard coats have a thickness of 5 μm [0071].
Regarding claim 6:
Nishio is silent with regard to a crosslinking agent or silane coupling agent in the adhesive.
Kobayashi discloses a curing agent having plural functional groups (i.e., a crosslinking agent) [0025] and silane coupling agents [0031]. Cho discloses a crosslinking agent [0071] and silane coupling agent [0079].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a crosslinking agent or silane coupling agent for their known purposes to provide an adhesive as known in the art.
Regarding claim 9:
Nishio is silent with regard to a release layer.
Kobayashi discloses using a release film on the adhesive layer to prevent foreign matter from adhering to it [0021]. Cho also discloses the use of release films with its adhesives [0020; 0086].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a release film with the adhesive layer to protect it.


Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (WO 2018/159285) in view of Kobayashi et al. (JP 6376271 B1) or Cho et al. (US 2017/0002237) as applied above and further in view of Kim et al. (KR 10-2018-0068840).
Note: citations refer to the machine translations of KR ‘840 filed by Applicant on 2/26/2021.
Regarding claim 11:
Nishio discloses a protective film for a foldable display as previously explained. The foldable display can be an organic EL display which has a structure comprising an organic light-emitting layer and a polarizing plate [0013-0015].
Nishio is silent with regard to a flexible substrate and a cover window as presently claimed. 
Such layers were known in the art. For example, Kim discloses a protective film for foldable optical display devices (abstract; p6). The film comprises a first base layer, an intermediate layer, a second base layer, and a hard coating layer (p6). An adhesive layer is provided on the first base layer to attach the film to a window film or polarizing plate of optical display device (p8). The display comprises a display section, a polarizer, and a window film, wherein the display section comprises a substrate and an OLED (p26).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use a flexible substrate and a cover window film for their known purpose, i.e., as a base for additional layers and protection of the other components, to provide an EL display as known in the art.
Regarding claim 12:
Nishio is silent with regard to a flexible substrate, and Kim is silent with regard to the material of the OLED substrate.
Claimed substrates were known in the art. For example, Kobayashi discloses an OLED formed using a polyimide layer as a substrate for the OLED [0064]. Alternatively, Cho discloses an OLED panel using a PET film [0137-0138].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use known OLED substrates, including polyimide or PET, as known in the art to provide such a device.


Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishio et al. (WO 2018/159285) in view of Kobayashi et al. (JP 6376271 B1) or Cho et al. (US 2017/0002237) as applied above and further in view of Wu (US 2019/0252637).
Regarding claims 13-14:
Nishio discloses a protective film for a foldable display as previously explained.
Nishio is silent with regard to a first and second region as claimed.
Such constructions for foldable displays were known in the art. For example, Wu discloses a foldable display having a foldable region 150 and a main region 152, which is non-folding, where the foldable region is disposed in a longitudinal direction of the display [abstract; 0001; 0004; 0022; Fig. 1-2]. The device can be folded to any angle from 0-180 degrees [0024].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide the foldable display with a first and second region as claimed to provide a display that folds as known in the art. Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a display having any desired degree of folding, including one wherein the second region contacts each other when the display is folded, to provide the desired dimensions for a given end use when folded.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s amendment to claim 1 to incorporate the requirement of a second hard coating layer as in previous claim 7 and further require the first and second hard coating layers to be in direct contact with the protective substrate overcomes previous rejections over Kim (KR 10-2018-0068840) in view of 
Kobayashi (JP 6376271 B1) or Cho (US 2017/0002237), as well as said rejection further in view of Brotzman et al. (US 10,033,015). Kim discloses a protective film comprising a first base layer, an intermediate layer, a second base layer, and a hard coating layer. Kim further teaches the intermediate layer is “directly formed” on the first and second base layers, without intervening layers. Therefore, the reference is silent with regard to an overall structure as presently claimed.
Kim, however, is currently used as a teaching reference in combination with newly cited Nishio. It is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 2016/0155967) discloses a flexible display device comprising a display panel and a protective panel comprising an outer hard coating layer and an inner hard coating layer [abstract; 0012].
Cho (US 2018/0001347) discloses a cover window comprising a plastic layer 110, a first hard coating layer 120, and a second hard coating layer 130 [abstract; 0053-0057; Fig. 3].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787